Title: To George Washington from William Heath, 5 November 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Newburgh November 5. 1782
                  
                  In obedience to the after general order of the 30. ultimo, I took immediate measures for completing an arrangement of the Massachusetts line by this day; but the field-officers of the line having requested some longer time to give the officers an opportunity to agree and accomodate the arrangement among themselves, and your excellency having been pleased to wave the completion of the arrangement for a short time for that purpose; prevents my reporting a permanent arrangement.  Permit me, however, to present your excellency a list of the field and commissioned officers according to seniority, and an arrangement and reform of the ten regiments into eight, made upon the principles of seniority, and the order in which the officers will stand in case no agreements are made among them.  The lieutenants who must act as third officers in companies are at present so scattered on different commands, that answers from the whole of them cannot as yet be obtained.  This being all that can at present be done on the arrangement, I shall embrace your excellency’s offer, and proceed eastward.  I have the honor to be With the highest respect Your Excellency’s Most obedient servant
                  
                     W. Heath
                     
                  
               